DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 12-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The device as claimed could be used in a materially different method such as, determining the angle of a cut to be made in a piece of lumber or in determining the angle of a cut to be made in a bone other than the tibia
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the distal femur" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 11 is rejected under 35 U.S.C. 112(b) as it depends from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffner (US 2002/0165552).
 	Regarding claim 1, Duffner discloses an apparatus for determining the angle of a cut to be made to a tibia in the sagittal plane, the apparatus comprising a first chassis e.g. 310) in a tibia (e.g. 300); and a second chassis (see figure below) having a second pair of channels (230) for receiving pins (e.g. 230) to be placed in a tibia (e.g. 310); wherein the second chassis is pivotable about a pivot point (@160) so as to change the angle at which the second pair of channels guides pins into the tibia relative to the angle of the pins through the first pair of channels (figures 5-6, ¶22). 	Regarding claim 2, Duffner discloses wherein in use pins guided by the second pair of channels provide a guide for a cut to the tibia that has a posterior slope in the sagittal plane (figure 6). 	Regarding claim 3, Duffner discloses the pivot point is a physical pivot joint joining the first and second chassis (figure 1, ¶22). 	Regarding claim 4, Duffner discloses the pivot point is a theoretical pivot point which when the apparatus is in use lies within the tibia (figures 1, 6 the pivot point is disposed along the central axis of the opening 165 which extends into the tibia). 	Regarding claim 5, Duffner discloses wherein the pivot point is configured to lie a quarter of the way into the tibia from the anterior face of the tibia (if one so chooses to do so by adjusting the chassis’ such that the pivot point lines a quarter of the way into the tibia from the anterior face of the tibia). 	Regarding claim 6, Duffner discloses the apparatus further comprising a bar (120) having a first end (see figure below) attached to the first chassis and a second end (see figure below) for supporting a distal femoral surface block (the surface can support a distal femoral surface block by being an attachment surface, alignment surface or a resting surface for the distal femoral surface block), wherein in use the bar e.g. see figure below), the holder having a first slot (e.g. see figure below) for receiving the bar. 	Regarding claim 9, Duffner discloses the holder has a second slot (e.g. see figure below) for receiving a ruler support which in turn receives a ruler having a scale (150, ¶22).

    PNG
    media_image1.png
    545
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    469
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    495
    779
    media_image3.png
    Greyscale

Allowable Subject Matter
s 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775